 



EXHIBIT 10.4
AMENDMENT NO. 5 TO FACILITY DOCUMENTS
          AMENDMENT NO. 5 TO FACILITY DOCUMENTS dated as of August 18, 2003 (the
“Amendment”) among INVESCO FUNDS GROUP, INC. (together with its successors and
assigns, “IFG”), A I M MANAGEMENT GROUP INC., (together with its successors and
assigns, “AMG”), A I M ADVISORS, INC. (together with its successors and assigns,
“AAI”, and each of AAI and IFG an “Advisor”, and collectively, the “Advisors”),
A I M DISTRIBUTORS, INC. (together with its successors and assigns, the
“Distributor”), CITIBANK, N.A. (together with its successors and assigns, the
“Purchaser”), CITICORP NORTH AMERICA, INC. (together with its successors and
assigns, the “Program Agent”) and DEUTSCHE BANK TRUST COMPANY AMERICAS (together
with its successors and assigns, the “Collection Agent”).
W I T N E S S E T H
          WHEREAS, IFG, the Distributor, the Purchaser and the Program Agent
have entered into that certain Purchase and Sale Agreement dated as of
December 14, 2000 (as amended and supplemented prior to the date hereof, the
“Existing INVESCO Purchase Agreement”);
          WHEREAS, the Purchaser, the Program Agent and IFG, as servicer, have
entered into that certain Servicing Agreement dated as of December 14, 2000 (as
amended prior to the date hereof, the “Existing INVESCO Servicing Agreement”);
          WHEREAS, the Purchaser, the Program Agent, IFG and the Collection
Agent have entered into that certain Collection Agency Agreement dated as of
December 14, 2000 (as amended prior to the date hereof, the “Existing INVESCO
Collection Agency Agreement”);
          WHEREAS, AMG, the Distributor, AAI, the Purchaser and the Program
Agent have entered into that certain Second Amended and Restated Purchase and
Sale Agreement dated as of December 14, 2000 (as amended and supplemented prior
to the date hereof, the “Existing AIM Purchase Agreement,” and collectively with
the Existing INVESCO Purchase Agreement, the “Existing Purchase Agreements”);
          WHEREAS, the Purchaser, the Program Agent and AMG, as servicer, have
entered into that certain Second Amended and Restated Servicing Agreement dated
as of December 14, 2000 (as amended prior to the date hereof, the “Existing AIM
Servicing Agreement,” and collectively with the Existing INVESCO Servicing
Agreement, the “Existing Servicing Agreements”);
          WHEREAS, the Purchaser, the Program Agent, AMG and the Collection
Agent have entered into that certain Second Amended and Restated Collection
Agency Agreement dated as of December 14, 2000 (as amended prior to the date
hereof, the “Existing AIM

 



--------------------------------------------------------------------------------



 



Collection Agency Agreement,” and collectively with the Existing INVESCO
Collection Agency Agreement, the “Existing Collection Agency Agreements”);
          WHEREAS, the parties to the Existing Purchase Agreements, the Existing
Servicing Agreements and the Existing Collection Agency Agreements
(collectively, the “Existing Agreements”) desire to combine, amend and restate
the Existing Agreements as of the Amendment Effective Date as hereinafter
provided;
          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained, the parties hereto agree as follows:
          Section 1. Defined Terms.
          “Amendment Effective Date” means the later to occur of (i) the date
upon which the Program Agent shall have executed and delivered one or more
counterparts of this Amendment and shall have received one or more counterparts
of this Amendment, the Restated Purchase Agreement, the Restated Servicing
Agreement and the Restated Collection Agency Agreement (as such terms are
defined below) executed by each of the other parties hereto and thereto, and
(ii) the date upon which the conditions precedent set forth in Section 6 hereof
shall have been fulfilled.
          Unless otherwise defined herein, the capitalized terms used herein
shall have the meanings assigned to such terms in the Restated Purchase
Agreement.
          Section 2. Assignments.
          (a) Effective as of the Amendment Effective Date, IFG hereby assigns,
transfers and conveys all of its rights, obligations and liabilities under and
in connection with the Existing INVESCO Purchase Agreement, the Existing INVESCO
Servicing Agreement and the Existing INVESCO Collection Agency Agreement to AMG,
including, without limitation, the rights and obligations of IFG under
Sections 8.01, 9.04 and 9.05 of the Existing INVESCO Purchase Agreement, and AMG
hereby agrees to accept and assumes all such rights, obligations, and
liabilities, all as if AMG were the original signatory thereto; provided,
however, that AMG shall not be deemed to have assumed any obligations or
liabilities of IFG in respect of (i) any breach by IFG of its obligations under
the Advisory Agreement to which IFG is a party, (ii) any failure of IFG to
perform any covenant or agreement during the period prior to the Amendment
Effective Date under the Existing INVESCO Purchase Agreement which was to be
performed by IFG solely in its capacity as investment advisor for the Funds, or
(iii) any breach by IFG of any representation or warranty set forth in the
Existing INVESCO Purchase Agreement which occurred prior to the Amendment
Effective Date and which related to IFG solely in its capacity as investment
adviser for any Fund (each such excluded obligation, a “Pre-existing Advisor
Obligation”).
          (b) For the avoidance of doubt, AMG confirms and agrees that it shall
be responsible to the Purchaser and the Program Agent under Sections 8.01, 9.04
and 9.05 of the Restated Purchase Agreement, for each representation, warranty,
agreement, covenant and

2



--------------------------------------------------------------------------------



 



obligation of IFG and the Distributor under the Existing INVESCO Purchase
Agreement, the Existing INVESCO Servicing Agreement and the Existing INVESCO
Collection Agency Agreement made or deemed made on or prior to the Amendment
Effective Date, except for Pre-existing Advisor Obligations.
          (c) For the avoidance of doubt, IFG hereby confirms and agrees that it
shall remain responsible to the Purchaser and the Program Agent for the
Pre-existing Advisor Obligations.
          Section 3. Amendment and Restatement of the Existing Purchase
Agreements.
          (a) From and after the Amendment Effective Date, the Existing Purchase
Agreements shall be combined, amended and restated as set forth on Exhibit A
hereto (as so combined, amended and restated, the “Restated Purchase
Agreement”). The parties thereto shall execute a copy thereof in the form of
such exhibit in order to further evidence such combination, amendment and
restatement.
          (b) The parties to the Restated Purchase Agreement hereby agree that
when used with respect to any Receivable that was originally sold under the
Existing INVESCO Purchase Agreement, the definition of “Ancillary Rights” set
forth in Appendix A to the Restated Purchase Agreement shall be deemed to
include all Ancillary Rights (as defined in the Existing INVESCO Purchase
Agreement) of IFG.
          (c) The parties to the Restated Purchase Agreement hereby agree that
when used with respect to any Receivable that was originally sold under the
Existing INVESCO Purchase Agreement, the definition of “Transfer Agreement” set
forth in Appendix A to the Restated Purchase Agreement shall be deemed to refer
to (i) the Distribution Fee Purchase Agreement dated as of July 1, 2003 between
the Distributor and IFG and (ii) the Distribution Fee Purchase Agreement dated
as of August 23, 2000 between IFG and INVESCO Distributors, Inc.
          (d) For the avoidance of doubt, the parties to the Restated Purchase
Agreement hereby acknowledge and agree that the Unamortized Aggregate Purchase
Price shall be deemed to include all Purchase Prices paid under both the
Existing INVESCO Purchase Agreement and the Existing AIM Purchase Agreement, and
all CDSCs and Asset Based Sales Charges paid by each Company under the Existing
INVESCO Purchase Agreement and the Existing AIM Purchase Agreement.
          (e) The Purchaser and the Program Agent agree that neither AMG, the
Distributor nor any Advisor shall be deemed to be in breach of the
representations set forth in clauses (r) or (s) of Section 4.01 of the Restated
Purchase Agreement solely as a result of certain Asset Based Sales Charges
relating to the AIM Money Market Fund and the INVESCO Cash Reserves Fund being
waived in accordance with the Waiver Agreement.

3



--------------------------------------------------------------------------------



 



          Section 4. Amendment and Restatement of Existing Servicing Agreements.
          From and after the Amendment Effective Date, the Existing Servicing
Agreements shall be combined, amended and restated as set forth on Exhibit B
hereto (as so amended and restated the “Restated Servicing Agreement”). The
parties thereto shall execute a copy thereof in the form of such exhibit in
order to further evidence such amendment and restatement.
          Section 5. Amendment and Restatement of Existing Collection Agency
Agreements.
          (a) From and after the Amendment Effective Date, the Existing
Collection Agency Agreements shall be combined, amended and restated as set
forth on Exhibit C hereto (as so amended and restated, the “Restated Collection
Agency Agreement,” and collectively with the Restated Purchase Agreement and the
Restated Servicing Agreement, the “Restated Documents”). The parties thereto
shall execute a copy thereof in the form of such exhibit in order to further
evidence such amendment and restatement.
          (b) Promptly after being notified in writing by the Program Agent that
the Amendment Effective Date has occurred, the Collection Agent shall (i) remit
all amounts on deposit in or credited to the Demand Deposit Account or
Collection Account (each as defined in the Existing INVESCO Collection Agency
Agreement) to the Demand Deposit Account (as defined in the Restated Collection
Agency Agreement) for further credit to the Collection Account (as defined in
the Restated Collection Agency Agreement), and (ii) close the Demand Deposit
Account and the Collection Account (as such terms are defined in the Existing
INVESCO Collection Agency Agreement).
          (c) Promptly after being notified in writing by the Program Agent that
the Amendment Effective Date has occurred, the Collection Agent shall (i) remit
all amounts on deposit in or credited to the Purchaser’s Funding Account (as
defined in each of the Existing Collection Agency Agreements) to such account as
the Program Agent shall designate in writing to the Collection Agent, and (ii)
close such Purchaser’s Funding Accounts.
          Section 6. Conditions Precedent to Effectiveness of this Amendment.
          The occurrence of the Amendment Effective Date shall be subject to the
fulfillment of each of the following conditions precedent:
          (a) the Program Agent shall have received such signed opinions of
counsel as it shall have reasonably requested each dated reasonably near the
Amendment Effective Date and in form, scope and substance reasonably
satisfactory to the Program Agent;
          (b) the Program Agent shall have received a signed certificate of the
President or a Vice President and a Secretary or Assistant Secretary of the
Distributor, AMG and each Advisor in the form of Exhibits B-1, B-2 and B-3,
respectively, to the Restated Purchase Agreement;

4



--------------------------------------------------------------------------------



 



          (c) the Program Agent shall have received time stamped receipt copies
of UCC-3 financing statements duly filed under the UCC of all jurisdictions
where UCC financing statements were previously filed pursuant to the Existing
Purchase Agreements, required in order to amend the financing statements
previously filed to reflect the Restated Purchase Agreement, which shall be in
form, scope and substance satisfactory to the Program Agent;
          (d) the Program Agent shall have received a duplicate original of each
Irrevocable Payment Instruction from AMG and the Distributor to each Company and
Transfer Agent, and such Irrevocable Payment Instructions shall be in full force
and effect;
          (e) the Program Agent shall have received a fully executed copy of the
Waiver Agreement, which shall be in full force and effect;
          (f) The Program Agent shall have received a fully executed copy of the
Letter Agreement dated as of August 18, 2003 between the Seller and the Program
Agent which sets forth the Purchase Price Percentage, which shall be in full
force and effect; and
          (g) the Board of Trustees of each Company in respect of each Fund
shall have approved the Distribution Plan and Underwriting Agreement relating to
each Fund by a vote of the majority of its Directors who are not interested
persons, within the meaning of the Investment Company Act, in recognition of the
transactions contemplated by this Amendment and the Facility Documents, and the
Program Agent shall have received an executed copy of (i) the Distribution Plan
in respect of each Company in the form attached hereto as Exhibit D, and
(ii) the Underwriting Agreement in respect of each Company in the form attached
hereto as Exhibit E, each of which shall be in full force and effect.
          Section 7. Representations and Warranties.
          Each of AMG, the Distributor and each Advisor represent and warrant to
the Purchaser and the Program Agent that immediately after giving effect to the
amendments contemplated by this Amendment that (a) their representations and
warranties set forth in Restated Documents and the other Facility Documents are
true and correct; (b) no Event of Termination (or event which with the passage
of time or notice, or both, would constitute an Event of Termination) has
occurred and is continuing or will result from the transactions contemplated by
this Amendment or the Restated Documents; (c) this Amendment, the Restated
Documents and each of the Facility Documents to which it is a party has been
duly authorized, executed and delivered by it and each of its obligations
hereunder and thereunder constitute its legal, valid and binding obligations
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy laws and any other
similar laws affecting the rights and remedies of creditors generally and by
equitable principles; and (d) immediately after the Amendment Effective Date,
the Distribution Plan and Underwriting Agreement are the legal, valid and
binding obligations of each of the parties thereto enforceable against each
party thereto in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy laws and any other
similar laws affecting the rights and remedies of creditors generally and by
equitable principles. AMG represents and warrants to the

5



--------------------------------------------------------------------------------



 



Purchaser and the Program Agent that no Receivable relating to a Seed Share (as
defined in the Restated Purchase Agreement) has been sold to the Purchaser.
          Section 8. Consents, Etc.
          (a) In consideration of the undertaking of AMG set forth in clause
(c) of this Section 8, the Purchaser and the Program Agent hereby consent to the
amendment as set forth on Schedule I hereto of the section “Contingent Deferred
Sales Charge Exceptions” in the Prospectuses of the Funds .
          (b) The Purchaser and the Program Agent hereby consent with respect to
Shares of the Funds (as defined in the Existing INVESCO Purchase Agreement) to a
change in the basis upon which CDSCs are computed from the “cost basis” to the
“lower of cost or market basis”.
          (c) The Distributor hereby agrees to track or cause to be tracked for
each Fund, (i) the redemptions of Shares that result from required minimum
distributions from individual retirement accounts and employer-sponsored
retirement plans to plan participants or beneficiaries who are age 70-1/2 or
older, including without limitation the portion of such distributions that
exceed 12% annually of the participant’s or beneficiary’s account value in such
Fund where the accounts of such plan are maintained by the Transfer Agent on the
TRAC2000® record keeping retirement plan system or any other system incapable of
imposing such 12% limit, and (ii) partial redemptions of Shares initiated in
connection with a Systematic Withdrawal Plan, including without limitation the
portion of such distributions that exceed 12% annually of the account value in
such Fund at the time the withdrawal plan is established, including without
limitation in respect of the accounts in employee-sponsored retirement plans
where the account of such plan is maintained by AFS on the TRAC2000® record
keeping retirement plan system or any other system incapable of imposing such
12% limit. The Seller agrees to indemnify the Purchaser on the Monthly
Settlement Date which occurs in February of each calendar year for the amount of
CDSCs that would have been imposed in respect of Shares in respect of the
calendar year immediately preceding such Monthly Settlement Date relating to
Purchased Receivables but for the modifications to the Prospectuses set forth in
paragraphs 3 and 4 on Schedule I hereto.
          (d) The Purchaser and the Program Agent hereby waive the Condition
Precedent set forth in Section 3.02(j) of the Purchase Agreement as a condition
to the Purchaser’s obligation to Purchase Receivables, solely to the extent such
condition fails to be satisfied prior to November 7, 2003 as a result of the
proposed merger of each of the Companies which are Maryland corporations (the
“Existing Affected Companies”) into certain Delaware statutory trusts (the
“Re-domesticated Companies”), which are to be created solely for the purpose of
re-domesticating the Existing Affected Companies from Maryland corporations into
Delaware statutory trusts; provided, however, that (i) in connection with such
mergers all of the assets of the Funds relating to each such Existing Affected
Company (the “Existing Funds”) are transferred to a separate portfolio of a
Re-domesticated Company (the “Re-domesticated Portfolios”), (ii) in connection
with such mergers the Re-domesticated Companies on behalf of the Re-domesticated
Portfolios assume substantially all obligations of the Existing Affected

6



--------------------------------------------------------------------------------



 



Companies in respect of the Existing Funds, and all of the obligations of the
Existing Affected Companies in respect of the Existing Funds in respect of or
relating to the Purchased Receivables, (iii) such mergers will not adversely
affect the rights of the Distributor in respect of any Purchased Receivables,
and (iv) such mergers could not otherwise reasonably be expected to have an
Adverse Effect. The waiver set forth herein shall be effective only for the
specific Condition Precedent described above and shall not be deemed to relieve
the Distributor, the Seller or any Advisor of any liability under any Program
Document or to be a waiver of any other event, right or provision under or in
connection with the Program Documents.
          Section 9. Execution in Counterparts.
          This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original, and all of
which counterparts, when taken together, shall constitute but one and the same
amendment.
          Section 10. Governing Law.
          THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
          Section 11. Severability of Provisions.
          Any provision of this Amendment which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
          Section 12. Captions.
          The captions in this Amendment are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof.
          Section 13. No Waiver.
          Nothing in this Amendment shall be deemed to be a waiver of any breach
of the Facility Documents (as defined in the Existing Purchase Agreements)
occurring or arising prior to the Amendment Effective Date.

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the date first above written.

            A I M MANAGEMENT GROUP INC.
      By:           Authorized Signatory                A I M ADVISORS, INC.
      By:           Authorized Signatory                A I M DISTRIBUTORS, INC.
      By:           Authorized Signatory                INVESCO FUNDS GROUP,
INC.
      By:           Authorized Signatory                CITIBANK, N.A.
      By:           Authorized Signatory                CITICORP NORTH AMERICA,
INC.
      By:           Authorized Signatory                DEUTSCHE BANK TRUST
COMPANY AMERICAS
      By:           Authorized Signatory             

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RESTATED PURCHASE AGREEMENT
SEE TAB 2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF RESTATED SERVICING AGREEMENT
SEE TAB 3

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF RESTATED COLLECTION AGENCY AGREEMENT
SEE TAB 4

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF DISTRIBUTION PLAN
SEE TAB 8

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF UNDERWRITING AGREEMENT
SEE TAB 9

 



--------------------------------------------------------------------------------



 



SCHEDULE I
APPROVED CHANGES TO PROSPECTUS
CDSCs will not apply to the following redemptions of Class B or Class C shares,
as applicable:

1.   Additional purchases of Class C shares of AIM International Core Equity
Fund (formerly known as AIM International Value Fund) and AIM Real Estate Fund
by shareholders of record on April 30, 1995, of these Funds, except that
shareholders whose broker-dealers maintain a single omnibus account with AFS on
behalf of those shareholders, perform sub-accounting functions with respect to
those shareholders, and are unable to segregate shareholders of record prior to
April 30, 1995, from shareholders whose accounts were opened after that date
will be subject to a CDSC on all purchases made after March 1, 1996;   2.   A
total or partial redemption requested within five years following the death or
post-purchase disability of (1) any registered shareholder on an account or
(2) the settlor of a living trust which is the registered shareholder of an
account, of shares held in the account at the time of death or initial
determination of post-purchase disability;   3.   Certain distributions from
individual retirement accounts and employer-sponsored retirement plans, where
redemptions result from (i) required minimum distributions to plan participants
or beneficiaries who are age 701/2 or older, and only with respect to that
portion of such distributions that does not exceed 12% annually of the
participant’s or beneficiary’s account value in a particular AIM Fund, provided
the investor reinvests his dividends, provided further that such 12% limit will
not apply to distributions taken from accounts in employer-sponsored retirement
plans where the accounts of such plan are maintained by AFS on the TRAC2000®
record keeping retirement plan system or any other system incapable of imposing
such 12% limit; (ii) in kind transfers of assets where the participant or
beneficiary notifies the distributor of the transfer no later than the time the
transfer occurs; (iii) tax-free rollovers or transfers of assets to another plan
of the type described above invested in Class B or Class C shares of one or more
of the AIM Funds; (iv) tax-free returns of excess contributions or returns of
excess deferral amounts; and (v) distributions on the death or disability (as
defined in the Code) of the participant or beneficiary;   4.   A partial
redemption initiated in connection with a Systematic Withdrawal Plan of up to an
annual amount of 12% of the account value on a per fund basis, at the time the
withdrawal plan is established, provided the investor reinvests his dividends,
provided further that such 12% limit will not apply to distributions taken from
accounts in employer-sponsored retirement plans where the accounts of such plan
are maintained by AFS on the TRAC2000® record keeping retirement plan system or
any other system incapable of imposing such 12% limit;   5.   A total redemption
initiated by the Fund when the account value falls below the minimum required
account size of $500;   6.   Investment account(s) of AIM.

 